Name: Council Directive 96/90/EC of 17 December 1996 amending Directive 92/118/EEC laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC
 Type: Directive
 Subject Matter: health;  trade;  agricultural policy;  tariff policy;  animal product;  agricultural activity
 Date Published: 1997-01-16

 Avis juridique important|31996L0090Council Directive 96/90/EC of 17 December 1996 amending Directive 92/118/EEC laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC Official Journal L 013 , 16/01/1997 P. 0024 - 0025COUNCIL DIRECTIVE 96/90/EC of 17 December 1996 amending Directive 92/118/EEC laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (4), provides for the drawing up of Community lists of establishments for which the competent authority in the third country has given the Community guarantees that the establishments in question comply with Community requirements;Whereas for ungulate skins, bones, horns, hooves and products thereof, apiculture products, game trophies, slurry, wool, hair, bristles and feathers listed respectively in Annex I, Chapters 3, 5 (B), 12, 13, 14 and 15, and honey it is sufficient to ensure that the establishment has been registered by the competent authority in the third country;Whereas, because the meat of reptiles and species not covered by specific requirements and products derived from them are being consumed in the Community, health conditions should be laid down on the production, placing on the market and importation of these animal products;Whereas Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (5) applies to milk and products derived from milk produced by cows, ewes, goats and buffaloes only;Whereas trade in and imports of milk and milk-based products obtained from other species should be subject to specific health conditions;Whereas, for that purpose, it is essential to entrust to the Commission, in accordance with the Standing Veterinary Committee procedure, the task of adopting the necessary implementing measures to ensure uniform health conditions for production, placing on the market and importation of these animal products;Whereas it should be laid down that this Directive shall apply without prejudice to Council Regulation (EEC) No 3626/82 of 3 December 1982 on the implementation in the Community of the Convention on International Trade in Endangered Species of Wild Fauna and Flora (6),HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 92/118/EEC is hereby amended as follows:1. In Article 10,(i) paragraph (2) (b) shall be replaced by the following:'(b) unless otherwise specified in Annex II,- the products referred to in Chapters 3, 5 (B), 12, 13, 14 (I) (unprocessed slurry) and 15 of Annex I and honey must come from an establishment that has been registered by the competent authority of the third country;- products other than those referred to in the first indent must come from establishments on a Community list to be drawn up in accordance with the procedure laid down in Article 18;`(ii) in paragraph 3 (a), the following third subparagraph shall be inserted:'Pending the fixing of the detailed rules of application provided for in the fourth and fifth indents of Chapter 2 of Annex II, Member States shall ensure that imports of products referred to therein are subject to compliance with the minimum guarantees laid down in the said indents.`;(iii) paragraph 3 (b) shall be deleted;(iv) in paragraph 6, replace the terms 'in paragraphs 2 (a) and 3 (b)` by 'in paragraph 2 (a) and (b) second indent`.2. In the introductory sentence in Annex II Chapter 2 the words 'Before 1 January 1994` shall be replaced by 'Before 1 July 1997`.3. The following indents shall be added in Annex II, Chapter 2:'- trade in and imports of milk and milk-based products intended for human consumption, obtained from species not covered by Directive 92/46/EEC; depending on the species, specific requirements may be laid down as regards:- animal health and the health status of dairy herds, in particular with regard to tuberculosis and brucellosis;- hygiene in respect of- milking,- the collection, transport, treatment and processing of milk,- staff,- testing for residues of pharmacologically and/or hormonally active substances, antibiotics, pesticides or other harmful substances in milk or milk products,- criteria applicable to raw milk as a raw material,- microbiological criteria applicable to finished products,- the production, placing on the market and importation of meat of species not covered by specific requirements, and in particular reptile meat and products thereof, intended for human consumption.Depending on the species, specific requirements may be laid down as regards:- microbiological and parasitological criteria,- hygiene during slaughter,- testing for residues.`Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 July 1997. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive.Article 3 This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 17 December 1996.For the CouncilThe PresidentI. YATES(1) OJ No C 110, 16. 4. 1996, p. 9.(2) OJ No C 347, 18. 11. 1996.(3) Opinion delivered on 27 November 1996 (not yet published in the Official Journal).(4) OJ No L 62, 15. 3. 1993, p. 49. Directive as last amended by Commission Decision 96/340/EC (OJ No L 129, 30. 5. 1996, p. 25).(5) OJ No L 268, 14. 9. 1992, p. 1.(6) OJ No L 384, 31. 12. 1982, p. 1. Regulation as last amended by Regulation (EEC) No 197/90 (OJ No L 29, 31. 1. 1990, p. 1).